     SEAN P. ROSE, ESQ.
 1   State Bar No. 5472
 2   Sean@RoseLawNevada.com
     ROSE LAW OFFICE
 3   150 W. Huffaker Lane, Suite 101
     Reno, NV 89511
 4   Telephone:     (775) 824-8200
     Facsimile:     (775) 657-8517
 5

 6   THOMAS R. BRENNAN, ESQ.
     State Bar No. 481
 7   Tom@durneybrennan.com
     DURNEY & BRENNAN, LTD.
 8   6900 S. McCarran Blvd., Suite 2060
     Reno NV 89509
 9
     Telephone:     (775) 322-2923
10   Facsimile:     (775) 322-3014

11   TRAVIS W. GERBER, ESQ.
     State Bar No. 8083
12   twg@gerberlegal.com
     ZACHARY A. GERBER, ESQ.
13
     State Bar No. 13128
14   zag@gerberlegal.com
     GERBER LAW OFFICES
15   491 4th Street
     Elko, NV 89801-3133
16   (775) 738-9258
17
     Attorneys for Plaintiffs
18
                                   UNITED STATES DISTRICT COURT
19
                                       DISTRICT OF NEVADA
20

21    MARY KIM PICCININI, an individual, and
      GEORGE ELDRIDGE & SON, INC., a Case No. 3:17-cv-00584-HDM-WGC
22    Nevada corporation,
23                   Plaintiffs,                  STIPULATION AND ORDER TO
24                                               EXTEND TIME TO FILE REPLY TO
             vs.                                 PLAINTIFFS’ MOTION TO STRIKE
25                                               DEFENDANT’S LIABILITY EXPERT
                                                    [ECF NO. 45] (First Request)
26    UNITED STATES OF AMERICA; and
      DOES 1-50, inclusive,
27

28                   Defendants.


                                               -1-
 1          The parties hereto, by and through their undersigned counsel, hereby stipulate and agree

 2   that, due to a medical emergency, Plaintiffs, MARY KIM PICCININI and GEORGE

 3   ELDRIDGE & SON, INC., may have a ten (10) day extension to file their Reply to Plaintiffs’

 4   Motion to Strike Defendant’s Liability Expert. Accordingly, Plaintiffs shall have up to and

 5   including Friday, November 22, 2019, to file their Reply to Plaintiffs’ Motion to Strike

 6   Defendant’s Liability Expert.

 7                    WK day of November, 2019.
          DATED this _____
     ROSE LAW OFFICE                                           NICHOLAS A. TRUTANICH
 8                                                             United States Attorney
 9
      V6HDQ35RVH
     ___________________                                        V+ROO\$9DQFH
                                                               __________________
10   SEAN P. ROSE, ESQ.                                        HOLLY A. VANCE, ESQ.
     State Bar No. 5472                                        Assistant United States Attorney
11   150 W. Huffaker Lane, #101                                400 S. Virginia St., Ste. 900
     Reno, NV 89511                                            Reno, NV 89501
12
     (775) 824-8200                                            (775) 784-5438
13
     In Association with:                                      Attorney for Defendant
14
     THOMAS R. BRENNAN, ESQ.
15   State Bar No. 481
     DURNEY & BRENNAN, LTD.
16
     6900 S. McCarran Blvd., Suite 2060
17   Reno NV 89509
      (775) 322-2923
18
     TRAVIS W. GERBER, ESQ.
19   State Bar No. 8083
     ZACHARY A. GERBER, ESQ.
20
     State Bar No. 13128
21   GERBER LAW OFFICES
     491 4th Street
22   Elko, NV 89801-3133
     (775) 738-9258
23

24   Attorneys for Plaintiffs
                                               ORDER
25
            IT IS SO ORDERED.
26
            DATED this 12th day of November, 2019.
27

28                                                      UNITED STATES MAGISTRATE JUDGE

                                                  -2-
